Citation Nr: 1145591	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel












INTRODUCTION

The Veteran served on active duty from November 1973 to November 1979, and from December 1979 to April 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to a compensable rating for the Veteran's service-connected bilateral hearing loss disability.

The Board notes that in the Veteran's November 2008 substantive appeal (VA Form 9), he requested to testify at a hearing before the Board.  He subsequently indicated in a hearing selection form that he preferred to testify at a hearing before a Decision Review Officer (DRO) at the RO.  An informal conference was held in lieu of a hearing in July 2009. 


FINDING OF FACT

The Veteran's bilateral hearing loss disability is manifested by hearing impairment which has been shown at worst to correspond to auditory acuity level IV in the right ear and level II in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element when the claim is for an increased rating for a service-connected disability, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to initial adjudication of the Veteran's claim, a March 2008 letter satisfied all notice elements under the VCAA, including informing the Veteran of how VA determines the degree of disability, providing examples of the types of evidence the Veteran could submit in support of his claim, and notifying the Veteran of his and VA's respective responsibilities for obtaining such evidence.  A June 2008 letter provided similar notice.  Accordingly, the Board concludes that the duty to notify has been satisfied.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  Private medical records submitted by the Veteran are also in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an audiological examination conducted by QTC, a private company contracting with VA, was performed most recently in July 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner considered the Veteran's relevant medical history, examined the Veteran, to include conducting appropriate audiological testing, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  In this regard, the examiner also discussed the functional impairment caused by the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).

The Board notes that the examiner did not indicate whether or not the claims file had been reviewed.  However, the Board finds that even if the examiner did not review the claims file, the Veteran's claim has not been prejudiced.  In this regard, when the issue is the evaluation of a disability that has already been service-connected, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, in Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003), the Court held with respect to an orthopedic examination that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner.  See id.  Likewise, in this case, the evaluation of the Veteran's hearing loss disability is essentially based on the objective findings derived from a puretone threshold test and a speech discrimination test.  Thus, there is no indication that the degree of hearing loss shown in previous examinations and treatment records would affect the examiner's findings based on the audiological testing performed at the July 2011 VA examination.  Accordingly, the Board finds that whether or not the examiner reviewed the claims file, the July 2011 VA audiological examination report is adequate for the purpose of making a decision on this claim. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's hearing loss disability since he was last examined in July 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability.  For the reasons that follow, the Board concludes that a compensable rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco, 7 Vet. App. at 58.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

Turning to the evidence of record, a February 2008 VA treatment record reflects the results of audiological testing.  The audiogram in this record shows puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
20
30
40
LEFT
55
30
45
45

This audiogram shows that the right ear had a puretone average of 30 dB and the left ear had a puretone threshold of 45 dB.  A speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was informed that he was eligible for hearing aids based on the examination results. 

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 30 dB and a speech recognition score of 96 percent.  Thus, it received a designation of I.  See id.  The left ear had a puretone average of 45 dB and a speech recognition score of 96 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

A March 2008 VA QTC examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
25
30
35
LEFT
35
20
25
30

The audiogram shows that the right ear had a puretone average of 30 dB and the left ear also had a puretone threshold of 30 dB.  A speech discrimination test revealed speech recognition ability of 96 percent in both ears.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 30 dB and a speech recognition score of 96 percent.  Thus, it received a designation of I.  See id.  The left ear also had a puretone average of 30 dB and a speech recognition score of 96 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

A July 2008 private audiological examination report submitted by the Veteran reflects an audiogram in graphical form.  The puretone thresholds for each ear are designated by an X and an O on the graph.  The Board notes that the report does not include a key indicating which ear is designated by "X" and which ear is designated by "O."  Nevertheless, because the Veteran's speech discrimination test results were the same for both ears in this examination report (100 percent bilaterally), it does not matter for rating purposes to which ears the symbols "X" and "O" correspond.  The puretone thresholds marked by the "X" symbol show that in one ear the Veteran had puretone thresholds of 55 dB at 1000 Hertz, 20 DB at 2000 Hertz, 25 DB at 3000 Hertz, and 35 DB at 4000 Hertz.  The puretone thresholds marked by the "O" symbol show that in the other ear the Veteran had puretone thresholds of 50 dB at 1000 Hertz, 30 dB at 2000 Hertz, 40 dB at 3000 Hertz, and 45 dB at 4000 Hertz.  Thus, the Veteran's puretone threshold average for the ear designated by "X" was 35 dB (after rounding up) and the other ear designated by "O" had a puretone threshold average of 41 dB.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  One ear had a puretone average of 35 dB and a speech recognition score of 100 percent.  Thus, it received a designation of I.  See id.  The other ear had a puretone average of 41 dB and a speech recognition score of 100 percent.  Therefore, it also received a designation of I.  The point where designations I and I intersect on Table VII yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

A December 2008 letter from G.M., a Hearing Instrument Specialist (HIS), reflects that G.M. was the medical professional who conducted the July 2008 private audiological testing discussed in the preceding paragraph.  This letter states that the July 2008 audiological examination showed a serious low frequency hearing loss in both ears with a light hearing loss in the 1500-8000 frequency range.  The Board notes that under 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  Because this letter shows that the July 2008 private audiological examination was conducted by an HIS rather than a state-licensed audiologist, it cannot be used for rating purposes.  The Board also notes that, for the reasons discussed above, the July 2008 private audiological examination report shows that the Veteran's hearing loss did not meet the criteria for a compensable rating. 

A December 2008 private audiological examination report shows an audiogram reflecting puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
30
25
LEFT
45
20
30
35

This audiogram shows that the Veteran's puretone average for the right ear was 30 dB (rounded up).  The puretone average for the left ear was 33 dB.  The Veteran's speech discrimination scores were 96 percent for both ears.  Applying these scores to Tables VI and VII in 38 C.F.R. § 4.85 yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  

An August 2009 VA QTC examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
55
60
LEFT
55
45
50
45

Based on this audiogram, the Veteran's puretone threshold average for the right ear was 54 dB.  His puretone threshold for the left ear was 49 dB (rounding up).  The Veteran's speech recognition scores were 80 percent in the right ear and 84 percent in the left ear.  Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 54 dB and a speech recognition score of 80 percent.  Thus, it received a designation of IV.  See id.  The left ear had a puretone average of 49 dB and a speech recognition score of 84 percent.  Therefore, it received a designation of II.  The right ear is considered the poorer ear for Table VII.  The point where row II, the better ear, intersects with row IV, the poorer ear, yields a percentage evaluation of zero, resulting in a noncompensable disability rating.  See id.

The July 2011 VA QTC examination report reflects an audiogram showing puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
35
45
LEFT
35
30
30
50

Based on this audiogram, the Veteran's puretone threshold average for the right ear was 36 dB.  His puretone threshold for the left ear was also 36 dB.  The Veteran's speech recognition scores were 96 percent for both ears.  Appling these scores to Tables VI and VII in38 C.F.R. § 4.85, in the manner previously discussed, yields a percentage evaluation of 0 and thus a noncompensable rating.  See id.

VA regulation also includes two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) (2011) provides that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) provides that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, in 38 C.F.R. § 4.85, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See id.  Here, neither of the two above-mentioned provisions is satisfied by the audiometric results in the VA and private examination reports discussed above.  Thus, they are not applicable to this claim.

The Board has also considered the Veteran's functional impairment resulting from his hearing loss.  In this regard, at the July 2011 VA examination, the Veteran stated that he has trouble hearing his wife and that his hearing loss has also caused problems at work.  He also stated that he had trouble using a cell phone due to his hearing loss.  In a March 2008 letter, the Veteran's wife stated that the Veteran had to raise the volume of the television to a very loud level in order to hear it.  She also stated that he had difficulty understanding what was being said in conversations.  

The Board acknowledges the functional impairment caused by the Veteran's hearing loss disability, and notes that it requires hearing aids.  However, the Board finds that the challenges imposed by the Veteran's hearing loss are contemplated by the rating criteria, which are meant to take into account the average impairment resulting from service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the functional impairment described by the Veteran and his wife does not establish entitlement to a compensable rating absent audiometric and speech discrimination scores showing that his hearing loss has met the criteria for a higher rating.  See 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. at 349.  

As discussed above, there is no evidence showing that the Veteran is entitled to a compensable rating at any point since his February 2008 claim for an increased rating.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10.

The Board has considered whether to the address the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2011).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the Veteran asserted in a June 2010 statement that he is unable to work due to a number of medical issues, he has not stated and the evidence of record does not otherwise suggest that he is prevented from engaging in substantially gainful employment due to his service-connected hearing loss alone.  Moreover, the Board notes that entitlement to TDIU was denied in a May 2011 rating decision which the Veteran did not appeal.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008); see also 38 C.F.R. § 4.1.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, the Board finds that referral for extraschedular consideration is not warranted.  As discussed above, the rating criteria applicable to hearing loss disabilities are not based on symptoms but rather on the numeric results of objective audiological testing.  See 38 C.F.R. § 4.85, DC 6611.  There are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating, which takes into account the presence of hearing loss and the functional limitations it causes.  Thus, the Board finds that a comparison of the Veteran's reported symptoms and functional limitations and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular evaluations are adequate to rate the Veteran's hearing loss disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a compensable rating for the bilateral hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 



ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


